Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-8, 10-16 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1. 7 and 13 of US. Patent No  10614611 because the claims 1, 7  and 13 of Patent 10614611 contains the limitations of claims 2-8, 10-16 and 18-24 of the instant application. 

Application #17557968
2-3, 7-8, 10-11, 15-16, 18-19, 23-24
4-6, 12-14, 20-22
Patent #10614611
1, 7, 13
1, 7, 13




Application #16803614
Claim 2 (apparatus)
Claim 10 (method)
Claim 18 (CRM)
Patent #10614611
Claim 1 (apparatus)
Claim 7 (method)
Claim 13 ( CRM)
A graphics processor comprising:
An apparatus comprising:
tessellation circuitry to tessellate at least a portion of an input surface based on tessellation factors associated with the input surface to generate a first set of primitives;
a shader to output a plurality of tessellation  factors and one or more input surfaces;  and a tessellation circuit comprising 
first circuitry and/or logic to tessellate a portion of each input surface 
determined to include to generate a new set of primitives and 
bounding volume generator circuitry to dynamically generate, based on the tessellation factors,
second circuitry 
and/or logic to concurrently generate a bounding volume hierarchy (BVH) using 
the tessellation factors received from the shader, and 


third circuitry and/or 
logic to perform intersection tests for the one or more input surfaces using 
the BVH to determine whether there are intersections between a ray and the one 
or more input surfaces,
two or more child nodes of a bounding volume hierarchy (BVH) to bound the first set of primitives, each of the two or more child nodes containing at least a portion of the input surface,
wherein the second circuitry dynamically generates 
child BVH nodes corresponding to the new set of primitives until an entire BVH 
is constructed and wherein the second circuitry tessellates only a portion of 
the one or more input surfaces that include the intersected primitives to 
generate one or more of the intersected primitives using the tessellation 
factors. 

wherein the two or more child nodes are generated concurrently with the tessellation of the portion of the input surface.
second circuitry 
and/or logic to concurrently generate a bounding volume hierarchy (BVH) using 
the tessellation factors received from the shader, and 






Claims 2-3, 7-11, 15-19 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 14-16 and 20 of US. Patent No  11210841 because the claims  1, 7-9, 14-16 and 20  of Patent 11210841 contains the limitations of claims 2-3, 7-11, 15-19 and 23-25 of the instant application. 

Claims correspondence
Application #17557968
2, 10, 18, 8, 16, 24
3, 11, 19
7, 15, 23
9, 17, 25
Patent #11210841
1, 8, 15
7, 14, 20
2, 9, 16




Application #16803614
Claim 2 (apparatus)
Claim 10 (method)
Claim 18 (CRM)
Patent #11210841
Claim 1 (apparatus)
Claim 8 (method)
Claim 16 ( CRM)
A graphics processor comprising:
An apparatus comprising:

A hull shader
tessellation circuitry to tessellate at least a portion of an input surface based on tessellation factors associated with the input surface to generate a first set of primitives;
a tessellation circuitry to receive surfaces and tessellation factors from the hull shader and to perform operation based on the surfaces and tessellation factors; and


bounding volume generator circuitry to dynamically generate, based on the tessellation factors,
a bounding volume generator circuitry to dynamically generate, based on the tessellation factors, two or more child nodes of a bounding volume hierarchy (BVH) each containing at least a portion of a first surface,.


two or more child nodes of a bounding volume hierarchy (BVH) to bound the first set of primitives, each of the two or more child nodes containing at least a portion of the input surface,
wherein the two or more child nodes are generated concurrently with the tessellation of the portion of the input surface.
wherein the two or more child nodes are generated concurrently with operation of the tessellation circuitry to tessellate the first surface based on the tessellation factors to generate a first set of primitives bound by the two child nodes






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-11, 15-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gies et al. (US patent Publication: 20100097372, “Gies”) as modified by Nordlund et al. (US patent publication:  , “Nordlund”).

Regarding claim 2, Gies teaches, A graphics processor comprising:
tessellation circuitry to tessellate at least a portion of an input surface associated with the input surface to generate a first set of primitives. (Gies [0097] teaches a geometry unit or claimed tessellation unit. In geometry unit there are two circuits, first circuit for tessellation that generates a first set of primitives.)
 	bounding volume circuitry to dynamically generate, two or more child nodes of a bounding volume hierarchy (BVH) to bound a first set of primitives, each of the two or more child nodes containing at least a portion of a surface, wherein the two or more child nodes are generated concurrently with operation of the tessellation circuitry (Gies [0097] teaches a geometry unit or claimed tessellation unit. In geometry unit there are two circuits, first circuit for tessellation and the second circuit for generating accelerating structure for example hierarchy of bounding volume. The second circuit uses primitives from the first circuit to generate bounding volume hierarchy. (see Fig 10) and “[0097] In another example, a geometry unit can be programmed to tessellate and/or to perform creation of the synthetic bounding elements and arrange them in a hierarchy.  As such, a geometry unit unit programmed to both tessellate and produced synthetic bounding elements can use information generated in tessellation to produce the synthetic bounding elements.”  Synthetic bounding elements includes child BVH nodes and they are organized in hierarchy to produce a complete BVH. Paragraph {0084] and Fig. 10 discloses the details of acceleration structure.) 
But, Gies is silent about having  the tessellation circuitry to tessellate at least a portion of an input surface based on tessellation factors associated with the input surface to generate a first set of primitives; and the bounding volume generator circuitry to dynamically generate, based on the tessellation factors, two or more child nodes.
However, Nordlund teaches,  a tessellation circuitry to tesselate at least a portion of an input surface based on tessellation factors associated with the input surface. ([0048] discloses a hull shader to output a plurality of tessellation factors and patches or surfaces. [0048] The process of tessellation may generally be performed by the hull shader stage 86, the tessellator stage 88, and the domain shader stage 90.  For example, the hull shader stage 86 may generate tessellation factors to pass to the tessellator stage 88.” The tessellation circuitry is the tessellation stage 88 who performs tessellation operation…………  [0048]..  “The tessellator stage 88 may be a fixed-function stage that uses the tessellation factors from the hull shader stage 86 to tessellate (or subdivide) a patch into multiple triangle or quad primitives.”)  
Gies and Nordlund are analogous as they are from the field of graphics processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have included a hull shader that creates tessellation factor and send it to the tessellator of Gies as taught by Nordlund and thus Gies to have the tessellator circuitry use the tessellation factor to tessellate and generate the BVH similar to Nordlun’s use of tessellation factor in tessellation.  
The motivation to include a standard operation of tessellation operation to provide a direction (or requirement) to tessellation engine to indicate how many level of primitives with tessellator will create.  
Giles as modified by Nordlund teaches, the bounding volume generator circuitry to dynamically generate, based on the tessellation factors, two or more child nodes. ( Nordlund teaches tessellation circuitry to tessellate based on tessellation factor to generate primitives and these primitives are used in  by Gile’s Bounding volume generator to generates child nodes. Therefore, the bounding volume generator  generates child nodes based on the tessellation factors)

Claim 10 is directed to a method and its elements are similar in scope and functions of the elements of the apparatus claim 1 and therefore claim 9 is rejected with same rationales as specified in the rejection of claim 1.

Claim 18 is directed to a non-transitory computer readable medium  (Gies, “[0034] Further aspects include methods for determining whether to use a single sphere (a "fundamental" element of an acceleration structure, more broadly) to bound an object or a synthetic element, systems for implementing such methods, and computer readable media storing data and instructions for implementing such methods.”) and its elements are similar in scope and functions of the elements of apparatus claim 1 and therefore claim 16 is rejected with same rationales as specified in the rejection of claim 1.


Regarding claims 3, 11 and 19, Gies as modified by Nordlund teaches,  ray traversal/intersection circuitry use the BVH to perform intersection tests between the input surface and a set of rays to determine a first portion of the input surface intersected by the rays. (Gies, [0088] and Fig. 11 discloses the logic to use the BVH or accelerating structure (sphere) to test input surface for intersection of multiple rays. Step 1115 tests for intersection of ray and an accelerating structure and if it is intersected it collects rays and corresponding surface or elements at step 1125. )



Regarding claims 7, 15 and 23, Gies as modified Nordlund teaches, wherein the bounding volume generator circuitry, the ray traversal/intersection circuitry, and the tessellation circuitry are all part of a tessellation hardware of the graphics processor. ( Gies has volume generator circuitry, the ray traversal/intersection circuitry in the tessellation hardware of the graphics processor.)

Regarding claims 8, 16 and 24, Gies as modified by Notdlund teaches, a shader to provide the input surface and the tessellation factors associated therewith to the tessellation hardware. (Nordlund, [0048] discloses a hull shader to output a plurality of tessellation factors and patches or surfaces. “[0048] The process of tessellation may generally be performed by the hull shader stage 86, the tessellator stage 88, and the domain shader stage 90.  For example, the hull shader stage 86 may generate tessellation factors to pass to the tessellator stage 88.”)  


Regarding claim 9, 17 and  25, Gies as modified by Nordlund teaches,   wherein the tessellation factors specify how finely the surfaces are to be tessellated. (Nordlund [0048] uses tessellation factor to divide a surface triangles or quads and therefore tessellation factor defines how small or fine the surface is to be subdivided. ”[0048]…. The tessellator stage 88 may be a fixed-function stage that uses the tessellation factors from the hull shader stage 86 to tessellate (or subdivide) a patch into multiple triangle or quad primitives.”)

Allowable Subject Matter

Dependent claims 4-6, 12-14 and 20-22 doesn’t have prior art rejection (but they have double patenting rejections).
Claims  4, 12, and 20 don’t have prior art rejection the combination of prior arts fails to expressly teach, wherein first set of primitives is generated by the tessellation circuitry tessellating only the first portion of the input surface.

Claims 5-6, 13-14 and 21-22 also don’t have prior art rejection by virtue of dependency,

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616